COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Elmer Rivera, Kassandra Morales Rodriguez and Isreal Morales v.
                          City of Houston and Veronica Romero

Appellate case number:    01-19-00629-CV

Trial court case number: 2018-87546

Trial court:              270th District Court of Harris County

      It is ordered that the motion for en banc reconsideration filed by appellee City of Houston
is DENIED.

Judge’s signature: /s Sarah Beth Landau
                   Acting for the Court

En Banc Court consists of Chief Justice Radack and Justices Goodman, Landau, Hightower,
Countiss, Rivas-Molloy, Guerra, and Farris. Justice Kelly not sitting.

Date: September 27, 2022